Citation Nr: 0706470	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-03 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
pneumonia.

2.  Entitlement to service connection for a perforated colon 
as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for premature aging as 
a result of exposure to ionizing radiation.

4.  Entitlement to service connection for sterility as the 
result of exposure to ionizing radiation.

5.  Entitlement to service connection for a back disorder as 
a result of exposure to ionizing radiation.

6.  Entitlement to service connection for the residuals of 
sunburn, including as a result of exposure to ionizing 
radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to July 
1953, and from October 1954 to August 1958.  Available 
service personnel records show that the veteran served in the 
Air Force Reserves until March 1962, but dates of inactive 
duty for training and active duty for training are not 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2003 and 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2005.  A transcript of the hearing has been 
made and is associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he now suffers from the residuals of 
a perforated colon, premature aging, sterility, a back 
disorder, and sunburn as the result of his active service, 
including as the result of inservice exposure to ionizing 
radiation.  In addition, he seeks to reopen his previously 
denied claim for service connection for residuals of 
pneumonia.

The Board observes that the veteran was awarded disability 
benefits from the Social Security Administration (SSA) in 
1992.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting SSA disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996). Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA. 

The veteran should be informed that he must submit competent 
scientific or medical evidence that his claimed disabilities 
are radiogenic diseases if they are not listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2).  This list 
was provided to him in the January 2005 statement of the 
case.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran is given 
all appropriate VCAA notice concerning 
his claims.  In particular ensure that 
appropriate VCAA notice is given the 
veteran concerning claims for service 
connection based on exposure to 
ionizing radiation, including notice of 
the type of evidence necessary to 
establish that the conditions for which 
he claims service connection are 
radiogenic diseases within the meaning 
of 38 C.F.R. § 3.311(b)(2) or (4).

2.  Request that SSA furnish a copy of 
the decision in which the veteran was 
found to be disabled, and any and all 
supporting medical evidence.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
claims on appeal with application of all 
appropriate laws and regulations, 
including 38 C.F.R. § 3.311, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


